Citation Nr: 1601908	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  98-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased rating for status post left knee ACL repair, with degenerative joint disease, evaluated as 10 percent disabling prior to October 1, 2010, and as 30 percent disabling from October 1, 2010.

2. Entitlement to an increased rating for left knee instability, evaluated as 10 percent disabling prior to March 9, 2015, and as 20 percent disabling from March 9, 2015.

(The issue of whether the recoupment of severance pay by withholding VA disability compensation benefits was proper is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2002.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied a rating in excess of 10 percent for status post left knee ACL repairs with degenerative joint disease, and a December 2007 rating decision by the RO in Denver, Colorado, that established a separate 10 percent rating for left knee instability.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009; a transcript of that hearing has been associated with the claims file.  This appeal was previously considered by the Board in August 2010, and April 2011, at which times it was remanded for further appellate review. 

By an April 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's left knee ACL repair disability evaluation to 30 percent disabling, effective October 1, 2010. 

In February 2013, the Board denied the claims for higher ratings.  The Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an August 2014 memorandum decision in which it vacated the February 2013 Board decision.  The case was then returned to the Board for compliance with the August 2014 memorandum decision.  A December 2014 rating decision remanded this case for further development.  A rating decision dated May 2015 increased the Veteran's evaluation for his left knee instability to 20 percent, effective March 9, 2015.  As such, these issues now return again before the Board, and are as noted above.


FINDINGS OF FACT

1. The Veteran's status post left knee ACL repair, with degenerative joint disease, evaluated as 10 percent disabling prior to October 1, 2010, was manifested by flexion of 60 degrees and extension limited to 10 degrees or less.

2. The Veteran's status post left knee ACL repair, with degenerative joint disease, evaluated as 30 percent disabling from October 1, 2010, has been manifested by flexion of 50 degrees of more, and extension limited to 20 degrees or less.

3. The Veteran's left knee instability, evaluated as 10 percent disabling prior to March 9, 2015, was manifested by subject reports of instability, with findings of none to minimal instability.

4. The Veteran's left knee instability, evaluated as 20 percent disabling from March 9, 2015, has been manifested by no more than slight medial instability.


CONCLUSIONS OF LAW

1. The criteria for establishing an evaluation in excess of 10 percent for the Veteran's left knee ACL disability prior to October 1, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).
 
 2. The criteria for establishing an evaluation in excess of 30 percent for the Veteran's left knee ACL disability from October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).
 
3. The criteria for establishing an evaluation in excess of 10 percent for left knee instability, prior to March 9, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).

4. The criteria for establishing an evaluation in excess of 20 percent for left knee instability, from March 9, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim most recently in December 2014 for further development, specifically to obtain treatment records and to schedule a further VA examination.  Such records were obtained, the Veteran had a further VA examination in March 2015 and the claim for increased rating for a left knee disability was readjudicated in a May 2015 SSOC.  Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated August 2006, December 2006, June 2008, and February 2015, as well as multiple Board remands, most recently in December 2014, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121. The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations, most recently in March 2015.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


Entitlement to an increased evaluation for the Veteran's left knee

The Veteran contends that an increased rating is warranted for his service connected left knee disability, which is currently evaluated separately for instability and limitation of motion.  For the following reasons, the Board will deny the Veteran's claim for an increased rating.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee and the hip are both considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's service connected left knee disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. Id. Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2012).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998). In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376  (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


Facts and Analysis 

As noted above, the Veteran is currently in receipt of a 10 percent rating for his left knee disability under Diagnostic 5260, for limitation of flexion prior to October 1, 2010, and a 30 percent evalution from October 1, 2010, with a separate rating for instability of 10 percent prior to March 9, 2015, and 20 percent from March 9, 2015.

Reviewing the evidence of record, the Veteran underwent a VA examination for his left knee on July 29, 2005.  At the time of that examination, the Veteran was employed as a laborer.  The Veteran reported that he initially had surgery to repair his left ACL in 1996, and he again had his left knee arthroscoped in 2000 while in service.  He was taking an anti-arthritic medication.  He further reported that he could only stand for 30 minutes before having to sit down and could only sit about an hour before having to stand up because of his left knee pain.  He could not walk more than a block before having to stop.  He stated he could not run, squat, jump, or ride a stationary bike.  It was extremely difficult for him to go up and down stairs.  The Veteran wore a left knee brace continually when he was up and about.  He indicated that, otherwise, his left knee tended to buckle on him.  He reported daily swelling and stiffness.  He further reported that he had a continuous dull and sharp pain, which varied from 5 out of 10 to 9 out of 10.  He stated that he had flare-ups at least 5 times a month, usually with increased activity, lasting 2 to 6 hours.  Flare ups were relieved with rest and elevation.  He stated that his lifestyle was very much slowed because of his left knee disability limiting him physically, and noted that he could no longer play basketball or play with his children.  He stated his left knee was "fragile" without the knee brace though he did not use a cane.  The examiner noted that an April 2004 MRI demonstrated a completely ruptured left ACL, though his meniscus and collateral ligaments were in pace.  He noted that the X-rays had evidence of degenerative arthritis. 

On examination, the Veteran was shown to be wearing a left knee brace and favored his left knee when walking; he did not use a cane or other assistive device to ambulate.  The examiner noted that the Veteran has to straighten his leg out to sit and could not flex his knee.  The Veteran stated it was extremely painful and that he did not have any stability without the brace on.  The Veteran's left knee was swollen.  The Veteran's flexion was to 60 degrees, where he prevented the examiner or himself from moving it further due to extreme pain.  The Veteran's Lachman's test was positive, but his collateral ligaments were stable; there was no laxity of the ligaments or evidence of subluxation.  There was a positive McMurray's sign on deep pressure, though the examiner noted that such could be due to the hardware. There was crepitation of the knee and he has strength of 4 out of 5.  The examiner noted that the range of motion was from 0 degrees to 75 degrees of flexion, with negative 10 degrees of extension; the Veteran had extreme pain at 75 degrees and would not flex it further than that.  The examiner additionally noted that the Veteran was unable to fully extend his left knee.  He could toe walk, but was unable to heel walk. 

In summary, the examiner noted that the Veteran had markedly reduced flexion to 75 degrees and also markedly reduced extension to 10 degrees. He also had some muscle weakness, noted as 4 out of 5, chronic swelling and subjective instability though no obvious laxity or subluxation.  The examiner concluded that except as noted above with the limitation due to pain on flexion and extension, there was no additional loss of motion due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination. 

The Veteran filed his claim for increased evaluation on July 24, 2006.  On appeal, the Veteran has argued that he deserves a higher evaluation because he has considerable locking and constant pain in his left knee, particularly as noted in his February 2008 substantive appeal.  The Veteran additionally indicated that in November 2006 he had left knee surgery, which was again unsuccessful in relieving that locking symptomatology.  At his October 2009 hearing, he reiterated that he was unable to do any housework or yard work.  He also reported continued locking. He stated that he wears a brace on his left knee daily, and has a considerable amount of pain.  He noted that he works at an office job and that his left knee does not interfere with his job.  He also stated that his knee would buckle without the brace, particularly if he attempted to navigate stairs. 

 In a June 2008 statement, the Veteran's spouse indicated that the Veteran's knee will lock up on him and he cannot walk; during these episodes, the Veteran has a lot of pain and cannot stand.  She also noted that his left knee pain will prevent him from spending quality time with his children and his family because he has too much pain.  She noted that he has to be careful because his locking episodes can occur at any time without notice.

Review of the Veteran's VA treatment records demonstrates many of the same complaints as documented above and below.  The Board notes that those records document full extension to 0 degrees throughout, with a flexion of 60 degrees as the worst range of motion shown in those records.  Also, in January 2006 the Veteran called stating he was having severe knee problems; he was scheduled for an appointment on February 15, 2006, at which time, the Veteran first complained of locking of his left knee.  The records additionally document the November 2006 surgery the Veteran stated that he had. 

An August 2006 orthopedic screening noted an inability to straighten the knee after being locked.  Current range of motion was 0 to 88 degrees with no effusion.  He was unable to comfortably flex beyond 90 degrees.   His MRI was interpreted as a peripheral tear of the lateral meniscus and an ostochondral lesion in the weight bearing surface of the medial femoral condyle.

In a September 2006 pre surgery note, the Veteran's was noted to have a 6 month history of pain in the left knee.  Range of motion of the left knee was 0 to 110 degrees, without redness, heat, or effusion.  Pain was noted when trying to flex beyond that.  MRI found a peripheral tear of the lateral meniscus and osteochondral lesion in the weight bearing area of the medial femoral condyle.

The Veteran underwent a VA examination of his left knee in January 2007. At that time, the Veteran was employed as a technician.  He chiefly complained of restricted motion, popping, pain, grinding, catching, locking, and a feeling of giving way with respect to his left knee.  He stated that he used a brace intermittently, but did not use a cane or crutches.  He reported similar restrictions to his ability to stand, sit and walk as noted in the July 2005 examination.  He further reported a decreased ability to bend, lift, carry, and participate in recreation, and noted that he was limited in his activities of daily living due to his left knee.  He reported flare-ups and feelings of giving way similar to those in July 2005.

On examination, the Veteran had full extension to 0 degrees and flexion to 100 degrees.  The medial and lateral joint lines were both tender and there was moderate to severe retropatellar compression tenderness.  He had a positive Lachman's test of +1 to +2 with an endpoint.  There was no pivot shift and he had a negative McMurray's test both medially and laterally.  His left MCL and ACL were stable.  There was increased pain with repetitive motion, particularly with extension, and there was mild easy fatigability and mild to moderate incoordination in his motion.  There was no effusion, though he had an antalgic gait favoring the left side.  X-rays at that time demonstrated mild DJD of the left knee.  The examiner noted that there was mild instability and mild to moderate arthritis of the left knee with restricted motion and pain; the examiner noted that the additional loss of motion due to the outlined incoordination, fatigability and increased pain represented a 10-degree loss of extension. 

 In June 2009, the Veteran underwent another VA examination.  It was noted that he was seen in a VA orthopedic clinic in March 2008 for recurrent locking of the knee, which he reported during the examination began in 2005; the locking would occur once or twice a week, and would occur if he flexed his left knee excessively.  The Veteran began receiving injections for his knee in March 2008.  The Veteran reported having a constant 6-7 out of 10 pain in his left knee by the end of the day; he stated he was not incapacitated by the knee pain.  He stated he does not take any pain medication.  He further reported similar symptomatology regarding subjective feelings of giving way as noted above.  He wore a hinged brace on his left knee daily.  The Veteran was also physically limited as noted above with respect to running, walking, sitting and standing; he additionally reiterated similar complains with regards to his flare-ups. X-rays from December 2007 were noted as having severe patellofemoral osteoarthritis and moderate left medial and lateral compartment osteoarthritis.  The Veteran was able to perform housework, yardwork and to care for his own personal needs.  The Veteran was working a desk job that did not require him to be on his feet, and he did not miss work as a result of his knee problem.

On examination, the Veteran had a slightly left-sided limp, and he wore a brace from his mid-thigh to mid-shin; he did not use any other assistive devices for ambulation.  The Veteran's left knee was shown to have mild generalized swelling, but no frank pitted edema.  He had extension to 0 degrees and flexion to 95 degrees. He had moderate pain at the extremes of his range of motion in flexion only.  There was noted tenderness laterally and medially, with prominent patellar crepitus and very positive patellar apprehension.  The Veteran's strength and reflexes were normal. The examiner noted that there was no evidence of laxity of the cruciate or collateral ligaments in the left knee; he further stated that there was no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.

The Veteran underwent a VA examination of his left knee in October 2010.  The Veteran reported having knee surgery in 2006 after he began experiencing lots of locking and pain; the surgery helped for a short while but the symptoms recurred. The Veteran's complaints remained consistent and similar to those reported above, particularly with regards to his physical limitations; he described himself as a "couch potato." He reported current symptoms as including: pain, weakness, stiffness, deformity, instability, giving-way, locking, and lack of endurance as well as past effusions of his knee.  He reported no episodes of dislocation or subluxation but when he walks without a brace his "knee will suddenly flip backwards and result in pain and disability."  The Veteran additionally reported swelling, tenderness, aching/periodic burning pain as above, as well as continued locking.  His flare-up complaints were similar to those described above.  The Veteran also used a hinged brace, though he did not use any other assistive device.  The examiner noted the December 2007 X-rays.  The Veteran was able to do all self-care, though he was no longer able to perform housework or yardwork.  The Veteran's only hobby was reading, and he was no longer able to participate in any sporting activities or other outdoor activities such as camping.  The Veteran was currently working as a radar engineer and had no impairment of his ability to do his work except when he went into the field once a month for on-site work; such limitations included a hard time walking and moving around because of his knee while in the field.

On examination, the Veteran had a left-sided limp and he was wearing a hinged brace on his left knee, but did not use any other assistive devices.  There was some noted fixed deformity or ankylosis of the left knee; he also had pain on motion with some weakness demonstrated in his left lower extremity.  The Veteran's left knee was medially and laterally tender and he guarded his knee considerably against painful motion and when standing without his brace.  The Veteran had range of motion from negative 20 degrees of extension to 75 degrees of flexion with pain at 70 degrees and discomfort throughout the entire range of motion.  The examiner noted that the left knee joint was stable with a negative McMurray's sign. There was no evident joint effusion or gross deformity of the joint.  The Veteran could not squat due to being unable to bend his knee.  The Veteran's heel to toe walk was unsteady because he was weak and after repetitive motion the Veteran's left knee had increased pain and weakness with fatigue; such increased symptomatology did not result in a decrease in range of motion, however.  The Veteran declined to walk without the brace because of subjective complaints of his "knee slipping backwards."  The examiner noted that there was no change in range of motion during repeat motion testing and no additional losses of motion or function due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.  The examiner noted that the Veteran was diagnosed with severe posttraumatic osteoarthritis of the left knee and was status post two left cruciate ligament tears repaired using tendon grafts.

The Veteran had a further VA examination in March 2015.  At that time, the Veteran was diagnosed with a left knee meniscal tear, knee joint osteoarthritis, and the residuals of a patellofemoral chondromalacia with arthritis of the right knee, associated with status post left ACL reconstruction times two, with degenerative joint disease.  The Veteran reported flare ups of knee pain and swelling with prolonged sitting, walking, standing, or going up stairs.  Frequency of flare ups in the left knee was once every two weeks, lasting for two days.  The Veteran reported that when this happened he was unable to walk or stand, and must lay in bed.  Left knee range of motion was from 5 to 70 degrees, limited by pain and swelling.  There was tenderness to palpation on the medial and lateral joint lines.  After repetitive testing, range of motion was 5 to 50 degrees.  There was left lower leg swelling with tenderness noted, in the mid-calf area.  Left knee muscle strength was reduced.  The Veteran was noted to have ankylosis on the left side, at a favorable angle of 5 degrees; but the examination also stated that there was no true ankylosis on the left side.  There was a history of moderate left lateral instability.  On testing, left knee anterior, lateral, and posterior instability were normal.  There was slight medial instability.  History of a meniscal tear was noted, with frequent episodes of join pain, effusion, and locking.  The Veteran continued to have chronic pain, swelling, and instability, even after meniscal surgery.  The Veteran used a left knee brace constantly.  X-rays of the left knee from October 2014 were noted, which showed postoperative changes in the left knee consistent with anterior cruciate ligament reconstruction. A large spur was seen in all three compartments of the left knee.

An addendum opinion was provided to the examination in April 2015.  At that time, the physician stated that it was likely that the Veteran's meniscus tear was related to his service connected disability.  The Veteran's meniscus tear and resultant surgery likely caused the Veteran's symptoms related to left lower extremity compartment compression syndrome and subsequent deep vein thrombosis.  However, the examiner did not think the Veteran's symptoms associated with his meniscus tear could be separated from his service connected left anterior cruciate ligament repair.  The examiner clarified that the Veteran's knee was NOT ankylosed.  However, it had marked decrease in function.

To warrant an increased rating for this knee disability, in excess of 10 percent, prior to October 1, 2010, the Veteran would have to be found to have extension limited to 15 degrees, flexion limited to 45 degrees, or a combination of limitation and flexion which resulted in a rating in excess of 10 degrees.  On VA examination in July 2005, the Veteran's range of motion was noted to be 0 degrees to 75 degrees of flexion, with negative 10 degrees of extension; earlier in the examination report he was found to have 60 degrees of flexion.  An August 2006 orthopedic screening showed range of motion of 0 to 88 degrees.  A September 2006 pre surgery note showed range of motion of 0 to 110 degrees.  A January 2007 report of VA examination showed full extension to 0 degrees and flexion to 100 degrees.  June 2009 report of VA examination showed range of motion of 0 to 95 degrees.  Thus, during this period, the Veteran never had extension limited to less than 10 degrees, which would warrant a 10 percent evaluation, and never had flexion less than 60 degrees, which would warrant a noncompensable evaluation.  As such, the criteria for a higher evaluation during this period has not been met, and the Veteran is properly rated as 10 percent disabled during this period.

To warrant an increased rating for this knee disability, in excess of 30 percent, from to October 1, 2010, the Veteran would have to be found to have extension limited to 30 degrees, or a combination of limitation and flexion which resulted in a rating in excess of 30 degrees.  On examination in October 2010, the Veteran was found to have range of motion of negative 20 degrees of extension to 75 degrees of extension, with pain at 70 degrees.  On examination in March 2015, the Veteran was found to have range of motion of 5 to 70 degrees, with repetition reducing limitation of motion to 5 to 50 degrees.  The highest level of limitation of extension recorded during this period was to 20 degrees, which would warrant a 30 percent evaluation.  The highest level of limitation of flexion during this period was 50, which would warrant a noncompensable level of limitation.  Thus the highest rating these findings would support during this period are to 30 percent, the rating the Veteran currently has, and the evidence of record does not support a higher rating.

To warrant an increased rating in excess of 10 percent for instability prior to March 9, 2015, the Veteran would have to be found to have moderate recurrent subluxation or lateral instability.  Reviewing the relevant evidence of record, a July 2005 VA examination report noted that while the Veteran reported severe problems with instability, there was no laxity of the ligaments or evidence of subluxation on examination.  In a January 2007 report of VA examination, his left MCL and ACL were stable.  The examiner found mild instability only of the left knee.  In a June 2009 report of VA examination, the Veteran was found to have no evidence of laxity of the cruciate or collateral ligaments in the left knee.  This evidence shows at most, mild instability, and generally shows no objective evidence of instability.   In an October 2010 VA examination report, the Veteran's left knee joint was stable.  During this period of the appeal then, the Veteran was either found to have no instability, or was found to have no more than mild instability.  As such, the Board finds the criteria for a higher evaluation, for moderate instability, have not been met, and the Veteran is therefore properly rated during this period at a 10 percent evaluation, for mild instability.

To warrant an increased rating in excess of 20 percent for instability from March 9, 2015, the Veteran would have to be found to have severe knee impairment with recurrent subluxation or lateral instability.  The Board does not find these criteria have been met.  Reviewing the evidence of record from the Veteran's March 2015 VA examination regarding instability, noted that the Veteran reported a history of moderate left lateral instability, but on examination, anterior, lateral, and posterior instability were normal, with a finding only of slight medial instability.  The Board does not find that slight medial instability could be considered a severe knee impairment; therefore, the Board finds that the Veteran is properly rated as 20 percent disabled during this period for moderate instability.

The Board has carefully considered, per Court concerns, whether the Veteran would be entitled to an a higher rating under 4.40 or 4.59 for functional loss or painful motion.  38 CFR § 4.40 specifically indicates that disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, and endurance, and that weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 CFR § 4.59 pertains to painful motion, and indicates that painful motion is an important factor of any disability, 
The Court has argued that the Board erred because it previously focused on the fact that examiners did not indicate "that disability due to functional losses would equate to greater limitation of motion", and failed to consider that the Veteran might be entitled to a higher rating by proving functional loss other than limitation of motion, such as loss of excursion, strength, speed coordination, and endurance.  The Board has considered this, and particularly, the Veteran's January 2007 VA examination report, in which the Veteran reported experiencing pain that contributed to loss of coordination and loss of endurance, and the October 2010 VA examination report which noted pain, weakness, stiffness, deformity, instability, giving way, locking, lack of endurance, and painful daily flareups.  While the Board recognizes that functional loss must be considered in evaluating any disability rating, and the Board recognizes the Veteran's statements as to the level of disability he reports, the Board finds more probative the statements from VA examiners which are based on a thorough review of the Veteran's claims file and a thorough examination.  The examiner indicated in January 2007 that the Veteran had full extension and flexion to 100 degrees, and that additional loss of motion due to pain and fatigue only resulted in a 10 degree loss of extension; that examiner also indicated only mild instability and moderate arthritis.  On June 2009 examination, the Veteran indicated that he was able to perform both housework and yardwork in spite of his disability, and was found to have 0 to 95 degrees of motion, with no additional loss due to such things as impaired endurance.  Thus, for the period prior to October 2010, while the Board has considered whether the Veteran would be warranted a higher evaluation based on functional loss, the Board finds that preponderance of the evidence of record indicates that the Veteran does not have a higher level of functional loss due to such symptomatology as pain, lack of endurance, and fatigability, such that a higher rating would be warranted.

As to a higher rating for functional loss and pain after October 1, 2010, at the October 2010 VA examination, the Veteran reported problems with such things and pain, weakness, and lack of endurance, however, the Veteran was able to perform all activities of daily living.  While he had a much more significant limitation of range of motion, the examiner still indicated that while the Veteran had increased pain and weakness with repetitive motion, it did not decrease his range of motion or function.  Even considering the pain and weakness, without the objective medical evidence of decrease in functioning, the Board does not find that a higher evaluation due to pain or limitation of function is warranted.

As to the Veteran's torn lateral meniscus and ensuring surgery, and whether this evidence raised the matters of a convalescent rating or a separate rating for a meniscal tear, as the Court also suggested, the Board notes that a May 2015 VA examination report with April 2015 addendum indicates that the Veteran's symptoms associated with his meniscus tear could not be separated from his service connected left anterior cruciate ligament repair.  Furthermore, the various symptoms described during this appeal appear are such that they would primarily impact range of motion in terms of functional impact, or contribute to a sensation of instability, the Board does not find separate ratings for these disabilities to be possible, as the symptomatology could not be separated; therefore, all the symptomatology pertaining to both the meniscal tear and the left anterior cruciate ligament have been considered in adjudication of this claim.  As to the question of a convalescent rating for meniscal surgery, the evidence does show that the Veteran underwent arthroscopic surgery in November 2006.  However, on examination in January 2007, less than two months later, he was found to have only mild instability and mild to moderate arthritis.  There was no indication at that time that he needed to convalesce from surgery, or had recently been convalescing due to his November 2006 surgery.  In order to qualify for a convalescent rating, the Veteran's surgery must have necessitated at least one month convalescence; the evidence of record simply does not show this to be the case.  Therefore, the Board does not find further consideration of a convalescent rating to be warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, though they do include pain on motion and the Veteran has been found to have a no more than moderate limitation of motion of these extremities even considering that pain, and no more than mild instability.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence this left knee disability renders him unable to work, nor does it appear that the Veteran has made any such claim. While the Veteran's knee does cause some impairment in the Veteran's employability, the Board finds this adequately reflected in the disability rating the Veteran currently has.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an increased rating for status post left knee ACL repair, with degenerative joint disease, currently evaluated as 10 percent disabling prior to October 1, 2010, and as 30 percent disabling from October 1, 2010, is denied.

Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling prior to March 9, 2015, and as 20 percent disabling from March 9, 2015, is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


